DETAILED ACTION
This is in response to applicant’s claim amendments and arguments filed 18 MAY 2021.  Claims 1-6 and 9-11 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The rejection of Claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, made in the previous Office action is withdrawn in view of the amendments to dependent claim 5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over MARTIN et al (US 2013/0090278) in combination with COURTIADE et al (US 2017/0226441) and ONODERA et al [US 2018/0355272].   
MARTIN et al [“MARTIN”] disclose high efficiency engine oil compositions comprising in admixture 60 wt.% to 90 wt.% of a first base oil component, based on the total weight of the composition, the first base oil component consisting of a polyalphaolefin base stock or combination of polyalphaolefin base stocks, each having a kinematic viscosity at 100°C of from 3.2 cSt to 3.8 cSt; 0.1 wt.% to 20 wt.% of a second base oil component, based on the total weight of the composition, the second base oil component consisting of a Group II, Group III or Group V base stock, or any combination thereof; and at least 0.75 wt.% viscosity index improver, on a solid polymer basis (Abstract).
MARTIN discloses that the lubricating oil composition has a NOACK volatility of less than 15% as determined by ASTM D5800 and an HTHS viscosity of from 2.5 mPa.s to 4.0 mPa.s at 150°C, as determined by ASTM D4683 [0014].  
MARTIN discloses that the polyalphaolefin base oil component comprises a distribution of products including dimers, trimers and higher oligomers [0015].  MARTIN discloses that the polyalphaolefins of the invention have ultra-low viscosities, excellent NOACK volatilities, and other properties that make them extremely desirable as basestocks for low viscosity lubricant applications, especially as engine oils [0019].   
MARTIN discloses that the lubricating oil compositions are formulated to be engine oil compositions by containing one or more additives [0115].  Such additives include detergents, dispersants, antiwear and extreme pressure additives, friction modifiers, antioxidants, pour point depressants, and viscosity index improvers.  Examples of suitable viscosity index improvers 
Thus the examiner is of the position that the lubricating oil compositions disclosed in MARTIN meet the limitations of the claimed lubricating oil composition comprising base oil (A) comprising an olefin-based polymer, viscosity index improver (B) comprising a comb-shaped polymer (B1), and organic molybdenum-based compound (C).  Although MARTIN does not teach that olefin based polymer (A) satisfies requirement (a1) “an area ratio of a peak derived from a hydride (A11) of a decene trimer is 80% or more relative to 100% of a total area of peaks derived from the olefin-based polymer (A1) detected in a chromatogram on performing chromatography analysis”, MARTIN does teach in one embodiment that the base oil contains a carbon count of C28 to C32 trimer [0182], [0193].  Further MARTIN discloses that the kinematic viscosity at 100°C of the polyalphaolefin is from 3.2 cSt to 3.8 cSt which within the preferred range claimed by applicant.  Although a structural formula is not set forth for the C28-C32 trimer, COURTIADE et al [“COURTIADE”] is added to teach that 1-decene trimer (C30) has formula (I) [0021] which has a kinematic viscosity at 100°C ranging from 3 to 4 mm2/s.  Thus it would be obvious that the C28-C32 trimer disclosed in MARTIN includes a decene trimer as evidenced by COURTAIDE.
MARTIN discloses that the engine oil compositions demonstrate superior performance with regard to the combination of properties including NOACK volatility, CCS viscosity and HTHS viscosity [0216].  Table C sets forth various properties of the engine base oil including pour point and kinematic viscosity at 40°C that are within the claimed values.  Table D sets forth 
In regard to dependent Claim 6, MARTIN discloses that the engine oil compositions containing 60 wt.% to 90 wt.% of a first base oil component having a kinematic viscosity at 100°C of from 3.2 to 3.8 cSt, 0.1 to 20 wt.% of a second base oil component, and at least 0.75 wt.% of a viscosity index improver, have a resulting kinematic viscosity at 100°C of from 5.6 to 16.3 cSt [0243].  
In the response filed 18 MAY 2021, independent Claim 1 was amended to require that the lubricating oil composition satisfies requirement (I): a HTHS viscosity (H150) at 150°C of 1.5 mPa.s or more and less than 2.5 mPa.s.  As set forth above, MARTIN discloses that the lubricating oil composition have a HTHS viscosity of from 2.5 mPa.s to 4.0 mPa.s at 150°C, as determined by ASTM D4683 [0014].  The examiner is of the position that “from 2.5 mPa.s at 150°C” in the prior art does not patentably differ from “less than 2.5 mPa.s at 150°C” as now claimed since an infinitesimally amount less than 2.5 will satisfy the claim and would be obvious over MARTIN.  Alternatively, ONODERA is added to teach that HTHS viscosities at 150°C typically range from 1.7 to 2.9 mPa.s in similar lubricating oil compositions comprising an olefin based polymer as the base oil (1-decene oligomers in [0021]), comb-shaped polymers as a viscosity index improver [0061], and conventional additives including molybdenum-based compounds [0040].   


Claim Rejections - 35 USC § 103
Claims 1, 5-6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over ONODERA et al (US 2018/0355272) in combination with COURTIADE et al (US 2017/0226441).   
ONODERA et al [“ONODERA”] disclose lubricating oil compositions suitable for use in internal combustion engines comprising a lubricant base oil, (A) a magnesium-based detergent, and (B) a molybdenum-based friction modifier.   
ONODERA discloses that the lubricating base oil component is not particularly limited and may be any of mineral oils and synthetic oils, alone or in combination [0019].  Suitable synthetic oils include poly-α-olefins or hydrides thereof, such as 1-decene oligomers [0021].  The kinematic viscosity at 100°C of the lubricating base oil is not particularly limited but in some embodiments is 2-15 mm2/s, or even 3-6 mm2/s [0022].   
Although ONODERA does not teach that olefin based polymer (A) satisfies requirement (a1) “an area ratio of a peak derived from a hydride (A11) of a decene trimer is 80% or more relative to 100% of a total area of peaks derived from the olefin-based polymer (A1) detected in a chromatogram on performing chromatography analysis”, ONODERA does teach that the base oil may be 1-decene trimers.  Although a structural formula is not set forth for the 1-decene trimer, COURTIADE et al [“COURTIADE”] is added to teach that 1-decene trimer (C30) has formula (I) [0021] which has a kinematic viscosity at 100°C ranging from 3 to 4 mm2/s.  Thus it would be obvious that the 1-decene trimer disclosed in ONODERA includes a decene trimer as evidenced by COURTAIDE.


ONODERA discloses that the compositions may further include a viscosity index improver such as polymethacrylates, dispersed type polymethacrylates, and comb-shaped polymers [0061].  The viscosity index improver may be used in an amount of from 0.01 to 20 mass % [0062].  
ONODREA discloses that the HTHS viscosity at 150°C of the lubricating oil composition of the invention ranges from 1.7 to 2.9 mPa.s [0076], and that the kinematic viscosity at 100°C of the lubricating oil composition is less than 9.3 mm2/s, or less than 8.2 mm2/s [0077].  
ONODERA fails to disclose the flash point, pour point, and the NOACK value of the claimed compositions as claimed.  However, since the base lubricating oil, viscosity index improver and organic-molybdenum additive may be the same, it is expected that these properties would be the same or similar.  Further, it would be obvious to add a pour point depressant [0067] in an amount to reach a desired pour point value for the lubricant composition.  
Claim Rejections - 35 USC § 103
Claims 2-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over ONODERA et al (US 2018/0355272) in combination with COURTIADE et al (US 2017/0226441) and in combination with LAMB et al [US 2018/0163150].
ONODERA et al [“ONODERA”] in combination with COURTAIDE et al [“COURTAIDE”] is relied on as outlined above.

ONODERA discloses that the lubricating composition may contain various synthetic oils and combinations thereof [0021].  As set forth above, ONODERA discloses that the lubricating base oil component is not particularly limited and may be any of mineral oils and synthetic oils, alone or in combination [0019]. 
Thus the examiner is of the position that having the prior art references before the inventors at the time the invention was made it would have been obvious to have added known base oils suitable for use as internal combustion engine oils including the ether oils disclosed in LAMB to the lubricating oil composition taught by ONODERA if so desired.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SUMI et al (US 2019/0330552) disclose an engine oil composition comprising a molybdenum compound (A), synthetic base oils such as poly-α-olefin [0046], and viscosity index improvers, having a HTHS viscosity at 150C of 2.1 mPa.s [0085].  
.   

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451.  The examiner can normally be reached on Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





						/ELLEN M MCAVOY/                                                                        Primary Examiner, Art Unit 1771                                                                                                                                
EMcAvoy
July 6, 2021